Citation Nr: 1624971	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-49 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a urinary disorder to include chronic urinary tract infections (UTI).

2.  Entitlement to service connection for a kidney disorder to include pyelonephritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and family



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty for the Army from June 1986 to June 1989 and from December 1990 to June 1991.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently retained by the RO in Atlanta, Georgia.

The Veteran and her family testified at a hearing before the undersigned Veterans Law Judge during an August 2013 Travel Board hearing.  A transcript of that hearing is of record.

In November 2013 and October 2014 the Board remanded these claims for further development.  These matters are properly once again before the Board for adjudication.  As indicated by the title page of this decision, the Board has recharaterized the issues on appeal to better reflect the claims being asserted by the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The probative evidence of record fails to link a urinary disorder to include urinary tract infections to Veteran's service.

2.  The probative evidence of record fails to link a kidney disorder to include pyelonephritis to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a urinary disorder to include urinary tract infections are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 
38 C.F.R. § 3.303 (2015).

2.  The criteria for establishing service connection for a kidney disorder to include pyelonephritis have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The duty to notify has been met.  See August 2008 VCAA correspondence and August 2013 Travel Board Hearing transcript.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied. The Veteran's service treatment records, VA and private treatment records and VA examination reports are in the file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran underwent a VA examination to evaluate her urinary and kidney disabilities in January 2014.  An addendum opinion was obtained in February 2016.  The examination report and opinions from this examiner have been included in the claims file for review.  The opinions obtained were based on review of the claims file, a thorough examination of the Veteran and consideration of the Veteran's lay statements/history.  When paired together, the conclusions reached were supported by sufficient rationale.  In sum, the examination and opinions obtained are adequate to decide the current claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board remanded the Veteran's claim in May 2013 and October 2014 for further evidentiary development, including obtaining VA treatment records, a VA examination and an addendum opinion.  The Board is obligated by law to ensure that the AMC/RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record reflects that the RO/AMC obtained the requested records.  The Veteran was also provided a VA examination in response to the Board's remands in January 2014 and an addendum opinion in February 2016.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §3.303 (2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, including nephritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Nephritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the issue of manifest arthritis in the present case.


The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Analysis

The Veteran contends that she has recurrent urinary and kidney conditions that are caused by her active service.  She testified to having recurrent UTIs and pyelonephritis in-service.  Further, since her initial diagnoses in-service, she maintains that she has experienced almost constant urinary and kidney issues.

With regard to current disability, treatment medical records indicate that the Veteran has been diagnosed with UTIs during the pendency of the appeal.  See 2007-2014 Tennessee Valley HCS records.   Review of the record reveals a notation from an anesthesiologist which indicated that the Veteran was diagnosed with, and receiving medication for, pyelonephritis as of July 22, 2008.  See Tennessee Valley HCS treatment medical records.  

As to in-service injury, service treatment records clearly note that the Veteran was diagnosed with multiple UTIs during service.  See June 1987 through February 1991 service treatment records.  These records also note that she suffered from incontinence and painful and frequent urination.  Id.  In regard to pyelonephritis, she was diagnosed with "acute pyelonephritis" in service on February 2, 1988.  Within a month of her diagnosis the Veteran's condition was noted as resolved and she was formally assigned back to duty.  See February 1988 Inpatient Treatment Record Cover Sheet.  

Briefly, the Board acknowledges that the Veteran asserts that she was hospitalized with pyelonephritis twice while in-service.  See Board Hearing Testimony.  In that regard, post-service treatment records note a medical history of in-service hospitalization for pyelonephritis in Germany at Lansteel in 1988 and in Saudi Arabia in 1991.  See August 2009 Chattanooga VAMC treatment records.  Service treatment records are negative for the Veteran formally being diagnosed with pyelonephritis in 1991.  Rather, upon examination she was diagnosed only with a urinary infection and urinary incontinence.  She was prescribed medication to treat the condition.  

Notwithstanding this potentially conflicting evidence, one month after receiving treatment for her urinary infection the Veteran completed a Report of Medical History.  See March 1991 Report of Medical History.  At that time, she reported that she was in "good health" and on "no medication."  Further, she indicated only having been hospitalized once in service, in February 1988 for an "acute kidney infection."  The examining physician noted that at the time of her report of Medical History she had no current illnesses.  

In short, a current disability is shown.  There is also there is sufficient evidence of the incurrence of an in-service disease or illness.  What remains for consideration is whether there is a link between the Veteran's current disabilities and her service.

Post-service treatment records indicate that the Veteran was hospitalized and treated for pyelonephritis in 1996 at Hamilton Medical Center in Georgia.  See Chattooga VAMC treatment records.  She was treated for the condition again in July 2008.  Importantly, beyond these diagnoses the vast majority of the record continually lists the Veteran as having only a history of recurrent pyelonephritis.  See January 2007-2014 Chattanooga VAMC treatment medical records.  As to her UTI disability, treatment medical records clearly reveal recurrent diagnoses for the condition beginning in 1999.  See Hamilton Medical Center and VAMC treatment medical records dated from September 1999 through June 2014.  Treatment medical records also note a diagnosis of urinary incontinence unspecified in 2013.  See Coosa Medical Group records.  Notably all of these records fail to provide a medical nexus between the Veteran's diagnoses and service.

Comparatively, of record is a January 2014 VA examination report and February 2016 addendum opinion.  The Board acknowledges that the examiner failed to note the Veteran's diagnoses of pyelonephritis in July 2008.  Nevertheless, the rationale used to support a finding of a lack of nexus between her previous in-service pyelonephritis and any future manifestation of that condition is adequate for the denial of service connection.  

On examination in 2014, the Veteran was found to be negative for any kidney or urinary conditions.  The examiner noted that for "healthy adults, kidney infection is diagnosed when all or most of the following findings are present: oral temperature 38°C (100.4°F), flank pain or costovertebral angle tenderness, serum leukocytosis, and nitrites or leukocyte esterase."  In the instant case, the Veteran's body temperature on examination was 97.2 degrees and she was not experiencing costovertebral pain.  Additionally, her nitrites and leukocytes were negative.  Importantly, there were no white blood cells present in her urine analysis.  As to the presence of a UTI, the Veteran was considered to be asymptomatic with a normal urine culture which contained only skin flora.

Upon considering all the medical evidence of record, the examiner opined that there was no causal relationship between the Veteran's service, or in-service diagnoses, and her current disabilities.  The examiner explained that "acute pyelonephritis is an inflammatory disease involving the kidney parenchyma and renal pelvis."  The most common cause of this disability is "[g]ram-negative bacteria [which include] Escherichia coli (E. Coli)...."  The examiner then specified that "pyelonephritis is a treatable infection" which can be, and in this case was, cured.  In the instant case, at the time of her diagnosis with pyelonephritis the Veteran had normal renal functioning, but urine positive for E. coli.  She was given a variety of medication which fully resolved the condition.  As evidence of the resolution of her illness, the examiner cited to confirmatory intravenous pyelogram (IVP) testing which revealed normal results following treatment.  

An addendum opinion was obtained in February 2016.  The examiner specified that the Veteran did not have a chronic kidney disease or chronic pyelonephritis or residuals of her in-service pyelonephritis.  Rather, the examiner opined that based on review of the record the Veteran had infections in service that were cured.  The examiner acknowledged that post service records indicated recurrent infections since separation.  However, these infections were described as "new diagnoses" and unrelated to her in-service infections.  In discussing this proposition, the examiner reinforced that "having a prior infection that has been cured means that there is no relationship to a subsequent infection."  The examiner then clarified that, as is the case here, it was possible to have new infections from a new source without it being related to an old infection.  Thus there were no residuals from which the Veteran's current disabilities could spring.  The Board finds these combined VA opinions to be highly probative evidence against a nexus, as the opinions were based on a review of the evidence in the claims folder, a history provided by the Veteran, and a personal examination. 

The Board has also considered the Veteran's assertions that her current urinary and kidney disorders are related to service.  In this regard, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific diagnoses in this case, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  These disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that laboratory testing and other specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms including frequent and painful urination as well as kidney pain, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to her current disabilities, diagnosed years after her discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating urinary or kidney disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  As stated the examiner fully considered the report of urinary and kidney symptoms in service and still concluded that there was no association with any current disability.  Moreover, there is no competent medical evidence to the contrary.  Therefore the Veteran's lay statements are outweighed by the examiner's negative conclusion.  Accordingly, this lay evidence does not constitute competent medical evidence and has limited probative value.

Consequently, the third element of Shedden, medical nexus, is not met as to the Veteran's claim of entitlement to service connection for a urinary/kidney disorders and the Veteran's claims fail on that basis. There is also no evidence of a diagnosis of chronic pyelonephritis (nephritis) within a year of discharge.  The record shows at least a five year gap between her service discharge and the post-service diagnosis of pyelonephritis.  Such is evidence against a finding of presumptive service connection or service connection based on continuity of symptomatology.  Indeed, as discussed above, the VA physician determined that the Veteran's in-service problems with UTIs and pyelonephritis were self-limiting, that both fully resolved while she was in service, and the recurrence of those conditions represented new diagnoses that were unrelated to those in service.

In light of the above, the Board finds that the claim of entitlement to service connection for urinary and kidney disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a urinary disorder to include chronic UTIs is denied

Entitlement to service connection for a kidney disorder to include pyelonephritis is denied



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


